DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II claims 8-21 in the reply filed on April 13, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 -13, 19, 20, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dabral et al. (US 20180294230 A1; Dabral).
Regarding claim 8, Dabral discloses a multi-die structure comprising: 
a first front-end-of-the line (FEOL) die area of a first die (Fig. 1, 104A;¶36-37) patterned into a semiconductor substrate and a second FEOL die area of a second die (Fig. 1, 104B;¶36-37)  patterned into the semiconductor substrate, the second FEOL die area separate from the first FEOL die area; wherein the first FEOL die area includes a first input/output region (Fig. 1, for connecting to 135;¶36-37), and the second FEOL die area includes a second input/output region (Fig. 1, for connecting to 135;¶36-37);  a back-end-of-the-line (BEOL) build-up structure (Fig. 1, 120;¶36-37) spanning over the first FEOL die area and the second FEOL die area, the BEOL build-up structure comprising: a first partial metallic seal  (Fig. 1, 112A;¶36-37) adjacent to the first input/output region; a second partial metallic seal  (Fig. 1, 122B;¶36-37) adjacent to the second input/output region; and a die-to-die routing  (Fig. 1, 135;¶36-37) connecting the first input/output region and the second input/output region and extending through (¶36-37) first openings in the first partial metallic seal and second openings in the second partial metallic seal.
Regarding claim 9, Dabral discloses the multi-die structure of claim 8, wherein the BEOL build-up structure  (Fig. 1, 120; ¶36-37) further comprises a metallic seal ring  (Fig. 1, 122A/122B;¶36-37) around the first FEOL die area  (Fig. 1, 104A;¶36-37), the second FEOL die area  (Fig. 1, 104B;¶36-37), and the die-to-die routing  (Fig. 1, 135;¶36-37).
Regarding claim 9, Dabral discloses the multi-die structure of claim 9, wherein the first die  (Fig. 1, 104A;¶36-37) and the second die  (Fig. 1, 104B;¶36-37) are each selected from the group consisting of a graphics processing unit (GPU), a central processing unit (CPU), a neural engine, an artificial intelligence (AI) engine, and a signal processor. (¶32)
Regarding claim 11, Dabral discloses the multi-die structure of claim 9, wherein the BEOL build-up structure  (Fig. 1, 120;¶36-37) further comprises a plurality of service structures between the first input/output region and the second input/output region.
Regarding claim 12, Dabral discloses the multi-die structure of claim 8, further comprising a chip edge  (Fig. 1, 104B;¶36-37) adjacent to the second input/output region (Fig. 1, location for connecting to 135;¶36-37).
Regarding claim 13, Dabral discloses the multi-die structure of claim 12, wherein the first input/output region (Fig. 1, location for connecting to 135;¶36-37) is isolated in an off state where connected to a BEOL build-up structure (Fig. 1, 120;¶36-37) contact pad (where i/o region connects to BEOL, not shown).
Regarding claim 20, Dabral discloses the multi-die structure of claim 8, further comprising: a second chip hybrid bonded with the BEOL build-up structure (Fig. 12B-C, 100; ¶63) ; and an encapsulation material  (Fig. 12A,101; ¶62) laterally surrounding the second chip on the BEOL build-up structure.
Regarding claim 21, Dabral discloses the multi-die structure of claim 8, wherein the first die and the second die are both network dies.(Fig. 1, 104A/104B;¶36-37)
Allowable Subject Matter
Claims 14-18, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims  15-18 are objected to solely to their dependency on claim 14.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art, Dabral et al. (US 20180294230 A1; Dabral), discloses chips having a plurality of input/output regions for connecting multiple chips. However, the art appears to be silent on a die within a chip having a third input/out region electrically connected with the logic chip with routing substrate wiring.
Regarding claim 14, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " the first FEOL die area includes a third input/output region, and the third input/output region is located adjacent to the logic chip, and is electrically connected with the logic chip with routing substrate wiring.”, as recited in Claim 14, with the remaining features.
Regarding claim 19, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " second die level hybrid bonded to the first die level, the second die level including a third front-end-of-the line (FEOL) die area of a third die patterned into a second semiconductor substrate and a fourth FEOL die area of a fourth die patterned into the second semiconductor substrate, the fourth FEOL die area separate from the third FEOL die area.”, as recited in Claim 19, with the remaining features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816